DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehrs (6,615,149) in view of Aparna et al (Signal Analysis and Characterization of Natural Circulation Two-Phase Flows in the Time, Amplitude and Frequency Domains).

With respect to claim 1, Wehrs teaches an apparatus (in Fig. 1) comprising: a fluid conduit (22); a sensor (20) coupled to the fluid conduit (22, as seen in Fig. 1) for measuring a characteristic (EMF, voltage) of a multiphase fluid produced from a well and routed through the fluid conduit (22) during a well production test (note: the multiphase fluid, well and well production test do not structural limit the apparatus itself, but rather read as an intend use limitation for the apparatus, where the apparatus taught by Wehrs is capable of be used with); and a computer (70) operable to analyze the multiphase fluid characteristic (EMF, voltage) measured by the sensor (20) to determine a flow rate of the multiphase fluid through the fluid conduit (via 146, Col. 5 lines 26-42), wherein the computer (70) is also operable to determine flow stability of the well production test (i.e. flow measurement stability due to noise originating in the liquid) of  through analysis of the measured characteristic (EMF, voltage, Col. 4 lines 6-21).
Wehrs remains silent regarding measured characteristics being in both time and frequency domains, wherein the computer is operable to determine the flow stability through a first analysis in the frequency domain and through a second analysis in the time domain.
Aparna et al. teaches measuring characteristics being in both time and frequency domains (Section III), and using a computer (Section V.) to determine a flow stability through a first analysis in the frequency domain and through a second analysis in the time domain (as disclosed 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Wehrs to include the sensor and computer structure such that both time and frequency flow analysis is used to determined flow stability as taught by Aparna et al. because Aparna et al. teaches observing these signal analysis methods can be successfully used for identifying the instabilities and associated flow regimes in the flow sensors (Section VIII.), thereby improving the accuracy of Wehrs.

With respect to claim 2, Wehrs teaches the apparatus (in Fig. 1) wherein the computer (70) is operable to: segment sensor data representative of the characteristic into time blocks (i.e. bins, Col. 4 lines 6-14), convert the time blocks from the time domain into the frequency domain with a Fourier transform (FFT, Col. 4 lines 14-21), and check for the presence of long-term trends in the data by comparing an amplitude of the sensor data in the frequency domain to a pre-defined threshold (i.e. for example 100Hz, as the frequencies are collected and used to place data into respective bins, Col. 4 lines 6-21).

With respect to claim 3, Wehrs as modified by Aparna teaches wherein the sensor (Section IV-V) includes a differential pressure sensor for measuring the characteristic of the multiphase fluid (i.e. a sensor that creates the differential pressures of the fluid as it flows through a venture, Fig. 2 of Aparna).

With respect to claim 4, Wehrs teaches the apparatus (in Fig. 1) wherein the sensor includes a radiation detector (52, 54) for measuring the characteristic of the multiphase fluid (EMF), the apparatus includes a radiation source (48), and the radiation source (48) and the 

With respect to claim 5, Wehrs as modified by Aparna teaches a Venturi throat of the fluid conduit (Fig. 2 of Aparna).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853